        Case 16-20204-JAD                       Doc 58
     Fill in this information to identify the case:
                                                              Filed 03/04/21 Entered 03/04/21 15:01:08                     Desc Main
                                                              Document Page 1 of 5
     Debtor 1              JAMES L. GARLAND, JR.


     Debtor 2              MARCI JO GARLAND
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-20204JAD




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  JPMORGAN CHASE BANK NA                                                          18

 Last 4 digits of any number you use to identify the debtor's account                         8   5   8   4

 Property Address:                             1017 PIZZA BARN RD
                                               BLAIRSVILLE PA 15717




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $         605.17

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $         605.17

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $         605.17


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $599.21
         The next postpetition payment is due on                 4 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-20204-JAD                Doc 58    Filed 03/04/21 Entered 03/04/21 15:01:08                                Desc Main
                                               Document Page 2 of 5



Debtor 1     JAMES L. GARLAND, JR.                                            Case number   (if known)   16-20204JAD
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   03/04/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 16-20204-JAD                Doc 58   Filed 03/04/21 Entered 03/04/21 15:01:08                             Desc Main
                                              Document Page 3 of 5



Debtor 1     JAMES L. GARLAND, JR.                                        Case number   (if known)   16-20204JAD
             Name




                                                Disbursement History

Date         Check #     Name                                   Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
06/27/2016 1001860       JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                            551.76
07/26/2016 1005831       JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             53.41
                                                                                                                         605.17

MORTGAGE REGULAR PAYMENT (Part 3)
03/28/2016   0983712     CHASE MORTGAGE                         AMOUNTS DISBURSED TO CREDITOR                             588.53
04/22/2016   0988004     CHASE MORTGAGE                         AMOUNTS DISBURSED TO CREDITOR                             887.12
05/24/2016   0991953     CHASE MORTGAGE                         AMOUNTS DISBURSED TO CREDITOR                             751.19
06/27/2016   1001860     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             955.20
07/26/2016   1005831     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
08/26/2016   1009825     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
09/27/2016   1013848     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
10/26/2016   1017724     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
11/21/2016   1021040     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
12/21/2016   1024340     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
01/27/2017   1027802     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
02/24/2017   1031220     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
03/28/2017   1034655     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
04/21/2017   1037951     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
05/25/2017   1041231     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
06/27/2017   1044598     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
07/25/2017   1047913     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
08/25/2017   1051244     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             530.34
10/25/2017   1057932     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                           1,050.32
11/21/2017   1061208     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
12/21/2017   1064494     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
01/25/2018   1067927     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
02/23/2018   1071111     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
03/28/2018   1074301     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
04/24/2018   1077542     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
05/25/2018   1080796     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
06/22/2018   1083946     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
07/26/2018   1087153     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
08/28/2018   1090373     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
09/25/2018   1093511     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
10/29/2018   1096754     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
11/27/2018   1099894     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
12/21/2018   1103007     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
01/25/2019   1106211     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             529.22
02/25/2019   1109462     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             848.66
03/25/2019   1112745     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
04/26/2019   1116046     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
05/24/2019   1119444     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
06/25/2019   1122840     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
07/29/2019   1126285     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
08/27/2019   1129752     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
09/24/2019   1133065     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
10/24/2019   1136389     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
11/25/2019   1139855     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
12/23/2019   1143247     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
01/28/2020   1146702     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
02/25/2020   1150229     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
03/23/2020   1153710     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
04/27/2020   1157169     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
05/26/2020   1160510     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
06/26/2020   1163639     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
07/29/2020   1166769     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
08/25/2020   1169844     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
09/28/2020   1172929     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
10/26/2020   1176019     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
11/24/2020   1179106     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
12/21/2020   1182053     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                             555.84
01/25/2021   1185017     JPMORGAN CHASE BANK NA                 AMOUNTS DISBURSED TO CREDITOR                           1,762.68

Form 4100N                                     Notice of Final Cure Payment                                               page 3
    Case 16-20204-JAD                Doc 58   Filed 03/04/21 Entered 03/04/21 15:01:08                             Desc Main
                                              Document Page 4 of 5



Debtor 1     JAMES L. GARLAND, JR.                                        Case number   (if known)   16-20204JAD
             Name




                                                Disbursement History

Date         Check #     Name                                   Posting Type                                              Amount
                                                                                                                        34,435.24




Form 4100N                                     Notice of Final Cure Payment                                                page 4
   Case 16-20204-JAD           Doc 58     Filed 03/04/21 Entered 03/04/21 15:01:08                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

JAMES L. GARLAND, JR.
MARCI JO GARLAND
1017 PIZZA BARN ROAD
BLAIRSVILLE, PA 15717

JUSTIN P SCHANTZ ESQ
LAW CARE
324 S MAPLE AVE 2ND FL
GREENSBURG, PA 15601

JPMORGAN CHASE BANK NA
3415 VISION DR
MAIL CODE OH4-7142
COLUMBUS, OH 43219

CHASE RECORDS CENTER**
ATTN: CORRESPONDENCE MAIL
MAIL CODE LA4-5555
700 KANSAS LN
MONROE, LA 71203

SHAPIRO & DENARDO LLC*
3600 HORIZON DR STE 150
KING OF PRUSSIA, PA 19406




3/4/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
